Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2021 has been entered. The allowably of claims  1-2,5,7-9,11-13,16, 18-21 has been withdrawn base on newly cited prior art in rejection below.
 
 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim (s) 1-2,5,7,9, 11,13, 16, and 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davignon (US 5591353) .


    PNG
    media_image1.png
    790
    704
    media_image1.png
    Greyscale

Regarding claim 1,Davignon discloses a printed circuit board comprising: multiple electrically conductive layers (5 and multiple electrical conductive layers in Rep.Fig.2) separated from each other by electrically non-conductive layers ( see insulting layers between the multiple 
 
Regarding claim 2, Davignon discloses wherein the second multilayer PCB is formed from multiple electrically conductive layers and from multiple electrically non-conductive layers (see 11 formed from multiple conductive layers and insulating layers).  
 
Regarding claim 5, Davignon discloses wherein the first electrically conductive through-connection is arranged in the first multilayer PCB (see 3), where the second multilayer PCB in connection with the first electrically conductive through- HB: 4834-9334-1421.13Application of: Ralf StanzmannSerial No.: 16/335,027Amendment Dconnection of the first multilayer PCB has at least one second electrically conductive through-connection ( see through connection 7 in printed circuit board 11).  
 
Regarding claim 7, Davignon discloses wherein the first electrically conductive through-connection is covered on the outer side of the first multilayer PCB by an electrically conductive layer (13) as a cover.  
 
Regarding claim 9, It is noted that the limitations of the method steps recited “wherein the first electrically conductive through-connection is formed by drilling through the first multilayer PCB, into which  the electrically conductive sleeve is inserted or formed through electroplating  ” are process limitations in a product claim and is treated in accordance with MPEP 2113. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process". In re Thorpe, 777Fo 2d 695,698 USPQ 964, 966 (Fed. Cir.1985). See also MPEP 2113.
 
Regarding claim 11, Davignon discloses wherein an electrically conductive cover (13), which is essentially flat, is put on the electrically conductive sleeve (3) filled with the filler material (7).  
 
Regarding claim 13, Davignon discloses wherein the filler material is a filler material enriched with an adhesive (filler material 7 is an epoxy).  
 

Regarding claim 16, Davignon discloses a method for manufacturing a printed circuit board with multiple electrically conductive layers (see Rep.Fig.2 above) which are separated from each other by electrically non- conductive layers (see Rep.Fig.2 above), comprising the steps of: providing at least one electrically conductive outer layer and multiple electrically conductive intermediate layers (see 1 ), the first electrically conductive through-connection includes an electrically conductive sleeve (3); providing at least one first electrically conductive through-connection between the at least one electrically conductive outer layer and one of the multiple electrically conductive intermediate layer (see multiple electrical conductive layers above), providing at least a first multilayer PCB (1) and a second multilayer PCB (11), where the first multilayer PCB and the second multilayer PCB are connected to each other ( see 1 and 11 connected to each other through 19 and 9); HB: 4834-9334-1421.15Application of: Ralf Stanzmann Serial No.: 16/335,027 Amendment D forming the first multilayer PCB from multiple electrically conductive layers including a first electrically conductive outer layer and a first electrically conductive intermediate layer (see 1 with alternating insulating and electrically conductive layers), and forming the second multilayer PCB from multiple electrically conductive layers including a second electrically conductive outer layer and a second electrically conductive intermediate layer, and at least one electrically non-conductive layer (see 11 with alternating insulating and electrically conductive layers); and providing an adhesive enriched layer (19) including a filler material (epoxy), where the adhesive enriched layer is positioned between the first multilayer PCB and the second multilayer PCB (see 19 positioned between 1 and 11), forming wherein the first electrically conductive through-connection of the first multilayer PCB is in fluid communication with the adhesive enriched layer (see 7 in communication with 19), and the electrically conductive  sleeve (3) is filled with the filler material of the adhesive layer (7).
 
Regarding claim 18, Davignon discloses providing a second electrically conductive through-connection between a first outer surface of the printed circuit board and a second outer surface of the printed circuit board (see 15 provided between printed circuit board 17).
 
Regarding claim 19, Davignon discloses further comprising a third electrically conductive through-connection (15) between a first outer surface of the printed circuit board and a second outer surface of the printed circuit board(see 15 provided between printed circuit board 17). 
Regarding claim 20-21, Davignon discloses wherein the first electrically conductive intermediate layer is positioned in between two of the multiple electrically non-conductive layers and directly abuts the two of the multiple electrically non-conductive layers ( see multiple electrical conductive layers sandwiched by insulating layers).
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim (s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davignon (US 5591353) as applied to claim 1 above, and further in view of Curcio et al. (US 6452117B2 hereinafter Curcio).

Regarding claim 8, Davignon discloses wherein the electrically conductive layer for the cover is a copper layer (13 is a copper layer).
Davignon is silent with respect to wherein the copper layer has a solder mask.
Curcio discloses wherein the copper layer (154; Fig.7G) has a solder mask (172; Fig.7H).
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Curcio to modify the conductive layer of Davignon in order to provide protection for surface mount connection terminals and prevent short circuiting.
Claim (s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davignon (US 5591353) as applied to claim 11 above, and further in view of Origuchi et al. (US 8130507B2).

Regarding claim 12, Davignon discloses wherein the electrically conductive cover is put on the filler material ( 13 is placed on 7).
Davignon fails to specifically disclose that electronic components are directly mounted or soldered on the electrically conductive cover.  
 Origuchi discloses an electronic component (21; Fig.1) soldered on the electrically conductive cover (43; Fig.1).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Origuchi to modify the circuit boards of Davignon to have multiple surface mount components to perform various circuit operations.


 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions 


/PETE T LEE/Primary Examiner, Art Unit 2848